Citation Nr: 0620518	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  05-03 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel






INTRODUCTION

The veteran had active military service from July 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2003 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Oakland, 
California, that assigned a 10 percent disability evaluation 
for bilateral tinnitus, after granting service connection for 
the same.  The veteran appealed the assigned rating.  He 
asserts that he should be assigned separate and compensable 
schedular evaluations for bilateral tinnitus.

The record reflects that a motion to advance this case on the 
docket was filed by the veteran's representative in June 
2005.  Taking into consideration the veteran's advanced age, 
his motion for advancement on the docket was granted.  See 38 
C.F.R. § 20.900(c) (2005).


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260; Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 
2006 WL 1667936 (C.A. Fed June 19, 2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2003, the RO granted service connection for 
tinnitus, evaluated as 10 percent disabling, effective from 
November 12, 2002.  The RO accepted a audiology report dated 
November 12, 2002, as an informal claim for service 
connection for tinnitus.  The veteran appealed the RO's 
assignment of a 10 percent rating to the Board.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 2006 WL 
1667936 (C.A. Fed June 19, 2006), the Federal Circuit 
concluded that the CAVC erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are 



dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).  


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


